DETAILED ACTION
Election/Restrictions
Previous restriction requirement has been vacated, in accordance with the Preliminary Amendment to the Claims dated 1/12/22.  Claims 1-4 are pending and examined below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Qiao (US 2017/0344171).
Regarding claim 1, Qiao discloses sensor system comprising: 
a first sensor electrode group (102E, fig. 1) and a first integrated circuit  (122E, fig. 1) connected to the first sensor electrode group; and 
a second sensor electrode group (102F, fig. 1) and a second integrated circuit (122F, fig. 1) connected to the second sensor electrode group, 
wherein, when the first integrated circuit is paired with a stylus (para. 22), the first integrated circuit shares pairing information regarding the pairing, with the second integrated circuit (para. 23), and 
wherein the first and second integrated circuits are controlled such that a first uplink signal that is transmitted from the first integrated circuit via the first sensor electrode group (para. 22-23; wherein the touch device 102E communicates uplink signal to active stylus first) and a second uplink signal that is transmitted from the second integrated circuit via the second sensor electrode group are transmitted at different timings (para. 23; wherein the touch device 102F communicates uplink signal to active stylus second; wherein e.g. the stylus first pairs with touch device 102E before pairing with touch device 102F).
Regarding claim 2, Qiao discloses wherein the pairing information is information that specifies each of a local pen identifier (para. 22, 52), a time slot (para. 62-63, 66), and a frequency that are allocated to the stylus by the first integrated circuit (para. 62-63, 102).  
Regarding claim 3, Qiao discloses further comprising: 
a host processor (124E, fig. 1 and para. 28, 23) connected to the first and second integrated circuits, wherein, in sharing the pairing information between the first and second integrated circuits, the first integrated circuit transmits the pairing information to the host processor and the host processor transmits the pairing information to the second integrated circuit (para. 23, 28).  
Regarding claim 4, Qiao discloses wherein, in sharing the pairing information between the first and second integrated circuits, the first integrated circuit transmits the pairing information to the second integrated circuit (para. 23).
Regarding claim 19, Qiao discloses wherein the host processor controls the first and second integrated circuits such that the first uplink signal and the second uplink signal are not transmitted at a same time (para. 22-23).  
Regarding claim 20, Qiao discloses wherein the first and second integrated circuits communicate with each other so as to control the first and second integrated circuits such that the first uplink signal and the second uplink signal are not transmitted at a same time (para. 23, 22 and fig. 1; wherein e.g. the pairing between touch device 102E and stylus is required before the pairing between touch device 102F and stylus).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628